DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 14/730,430
Claims 18-19 and 22-24 have been examined on the merits.  Claims 18 and 22-23 are currently amended.  Claims 19 and 24 are previously presented.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of December 21, 2020.
The Examiner has reviewed the claim amendments and Reply of 12/21/2020.
The claim objections against claims 11-17 and 21 (see paragraph 9 in the previous Office Action) are rendered moot by Applicants’ cancelation of said claims.
All rejections against claim 11 under 35 U.S.C. 102(a)(1) (see paragraphs 10-14 in previous Office Action) are withdrawn since Applicants canceled the rejected claim 11.
The obviousness rejections (see paragraphs 15-19 in previous Office Action) against claims 11-17 are rendered moot with Applicants’ cancelation of said claims.
The non-statutory double patent rejection against claims 11-17 and 21 citing co-pending 16/087,093 (see paragraphs 20-21 in previous Office Action) is withdrawn since Applicants canceled said claims.
Conclusion
Claims 18-19 and 22-24 are allowable as written for the rationale stated within paragraphs 24-26 of the Non-Final Office Action of June 19, 2020.  This “Reasons For Allowance” is still valid for base independent claims 18 and 22-23, upon which all other claims depend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625